Case 1:19-cv-06392-BMC-LB Document 35 Filed 12/07/20 Page 1 of 4 PageID #: 458




 UNITED STATES DISTRICT COURT                                                      C/M
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------- X
                                                           :
 TYRONE LAVAL CARTHEN,                                     :
                                                           :
                                 Plaintiff,                : MEMORANDUM DECISION
                                                           : AND ORDER
                   -against-                               :
                                                           : 19-cv-6392 (BMC) (LB)
 JUANA ORTIZ, ROBERT HUNTER and                            :
 KAMRON CHASE,                                             :
                                                           :
                                 Defendants.               :
 ---------------------------------------------------------- X
COGAN, District Judge.

       Police bodycam footage is not always dispositive of claims alleging excessive force. But

it is here. In this suit under 42 U.S.C. § 1983, plaintiff pro se claims that the police placed him

in a chokehold, grabbed and pulled him out of his vehicle, and then sexually assaulted him.

Defendants have moved for summary judgment based on the bodycam footage. For the

following reasons, the motion is granted.

       There are actually four bodycam videos, as there were four officers involved. Together,

the videos cover the entire time that plaintiff claims he was assaulted. They begin as the police

first approached his vehicle, continue after plaintiff’s removal from the scene, and show the

processing at the precinct. The cameras never came off of plaintiff for even a moment from the

beginning to the end of the incident. The four videos tell the whole story without any

interruption, and the video images and audio track are clear. No reasonable jury could find that

the officers did anything excessive, let alone that they sexually assaulted plaintiff.

       The videos show quite clearly that all of the officers, and especially the one that

interacted most with plaintiff at the scene, exhibited professionalism throughout the incident.

They were remarkably patient, never raised their voices, and never became confrontational.
Case 1:19-cv-06392-BMC-LB Document 35 Filed 12/07/20 Page 2 of 4 PageID #: 459




Although plaintiff cut off every attempt the arresting officer made to explain plaintiff’s

obligation not to make an illegal turn and to produce a license and registration when stopped, this

officer and all of the others kept their cool at all times.

        Indeed, the video shows plaintiff being unreasonable, rude, and defiant. Although

acknowledging that he did make an illegal turn, plaintiff initiated a 15-minute rant in response to

the officer’s polite request to see his license and registration. Plaintiff refused to give his name,

denied any obligation to have a driver’s license or car registration, refused to produce any

identification, demanded to see a superior officer for no stated reason, and rejected the officer’s

polite request that he get out of his car. Plaintiff claimed that he had a “birthright” not to

disclose his name and to drive without a license, asserting in a pugnacious tone that the reason he

did not need a license is that he was “traveling” not driving (even though he was behind the

wheel of a moving vehicle). Instead of giving his name, he gave what he described to the officer

as an “attribute, not a name,” referring to himself as “unique.” He lectured the officer on his

view of the law and the Constitution. He asserted that a “license” is only needed for someone in

a profession, and since his car had a bumper sticker saying, “Not for Hire,” and was not “in

commerce,” the law did not require him to have a driver’s license. A lot of what plaintiff said

was gobbledygook, like repeatedly saying, when the officer asked if he understood, that “I don’t

understand, I overstand,” and “always remember that I overstand.”

        When plaintiff repeatedly refused to get out of his car, the officer used practically no

force at all. The officer placed one hand on plaintiff’s upper arm and, at most, applied the

slightest of pressure to prompt plaintiff to leave the vehicle. At that point, plaintiff demanded the

officer remove his hand, and the officer did. Plaintiff then stepped out of the car under his own




                                                    2
Case 1:19-cv-06392-BMC-LB Document 35 Filed 12/07/20 Page 3 of 4 PageID #: 460




power. The only other physical contact that any officer had with him was to place him in

handcuffs. Nothing shows excessive force, much less a sexual assault.

       In opposition to defendants’ motion for summary judgment, plaintiff has submitted a

single paragraph in which he merely continues to obfuscate. He complains that defendants

sought excessive discovery during the case and did not give him discovery to which he thinks he

was entitled. He asserts that he has an unnamed witness who would contradict the extensive

footage in undescribed ways. He protests that the video “has been altered because it’s not

showing everything that happened,” but he has not offered any evidence to show that or explain

how it could be done so seamlessly, as the footage from each camera is the same with no

interruptions, except that each video is from the different perspectives of each individual

officer’s body camera.

       These conclusory assertions are not enough. As defendants point out, the Second Circuit

has recognized that video evidence, like any other kind of evidence, can be so overwhelming that

no reasonable jury could reach a conclusion that contradicts it. See Addona v. D’Andrea, 692 F.

App’x 76, 78 (2d Cir. 2017) (citing Scott v. Harris, 550 U.S. 372, 380 (2007)). Viewing video

evidence as dispositive may be the exception rather than the rule, but this case falls within the

exception. Enough public resources have been spent dealing with plaintiff and his fake claim.

       Defendants’ motion for summary judgment is granted and the Clerk is directed to enter

judgment dismissing the complaint. Although plaintiff has paid the filing fee to commence this

action, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order




                                                 3
Case 1:19-cv-06392-BMC-LB Document 35 Filed 12/07/20 Page 4 of 4 PageID #: 461




would not be taken in good faith and therefore in forma pauperis status is denied for purpose of

an appeal. See Coppedge v. United States, 369 U.S. 438, 445 (1962).


SO ORDERED.

                                          Digitally signed by Brian
                                          M. Cogan
                                             ______________________________________
                                                         U.S.D.J.
Dated: Brooklyn, New York
       December 6, 2020




                                                4
